Name: 81/610/EEC: Commission Decision of 1 June 1981 authorizing the Italian Republic not to apply Community treatment to woven fabrics of flax or of ramie originating in Czechoslovakia (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-08-12

 Avis juridique important|31981D061081/610/EEC: Commission Decision of 1 June 1981 authorizing the Italian Republic not to apply Community treatment to woven fabrics of flax or of ramie originating in Czechoslovakia (Only the Italian text is authentic) Official Journal L 226 , 12/08/1981 P. 0018****( 1 ) OJ NO L 16 , 22 . 1 . 1980 , P . 14 . ( 2 ) OJ NO L 376 , 31 . 12 . 1980 , P . 1 . COMMISSION DECISION OF 1 JUNE 1981 AUTHORIZING THE ITALIAN REPUBLIC NOT TO APPLY COMMUNITY TREATMENT TO WOVEN FABRICS OF FLAX OR OF RAMIE ORIGINATING IN CZECHOSLOVAKIA ( ONLY THE ITALIAN TEXT IS AUTHENTIC ) ( 81/610/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO COMMISSION DECISION 80/47/EEC OF 20 DECEMBER 1979 ON SURVEILLANCE AND PROTECTIVE MEASURES WHICH MEMBER STATES MAY BE AUTHORIZED TO TAKE IN RESPECT OF IMPORTS OF CERTAIN PRODUCTS ORIGINATING IN THIRD COUNTRIES AND PUT INTO FREE CIRCULATION IN ANOTHER MEMBER STATE ( 1 ), AND IN PARTICULAR ARTICLE 3 THEREOF , WHEREAS ON 15 MAY 1981 A REQUEST WAS MADE UNDER THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY BY THE ITALIAN GOVERNMENT TO THE COMMISSION OF THE EUROPEAN COMMUNITIES FOR AUTHORIZATION NO TO APPLY COMMUNITY TREATMENT TO WOVEN FABRICS OF FLAX OR OF RAMIE , FALLING WITHIN HEADING NO 54.05 OF THE COMMON CUSTOMS TARIFF ( CATEGORY 117 ), ORIGINATING IN CZECHOSLOVAKIA AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES ; WHEREAS IN ITALY THE IMPORTATION OF THE PRODUCTS IN QUESTION ORIGINATING IN CZECHOSLOVAKIA IS , IN ACCORDANCE WITH COUNCIL DECISION 80/1278/EEC ( 2 ), SUBJECT TO AN ANNUAL QUOTA ; WHEREAS DISPARITIES STILL EXIST BETWEEN THE CONDITIONS GOVERNING THE IMPORTATION OF THE PRODUCTS INTO THE DIFFERENT MEMBER STATES ; WHEREAS UNIFORMITY CAN ONLY BE BROUGHT ABOUT GRADUALLY ; WHEREAS THESE DISPARITIES IN THE COMMERCIAL POLICY MEASURES APPLIED BY THE MEMBER STATES HAVE RESULTED IN DEFLECTIONS OF TRADE , IN THAT SINCE 1 JANUARY 1981 ITALY HAS ADMITTED THE PRODUCTS IN QUESTION IN FREE CIRCULATION , ORIGINATING IN THE SAID THIRD COUNTRY , WHICH AMOUNT APPROXIMATELY TO 24.5 % OF THE QUOTA ; WHEREAS , WITH REGARD TO THE SITUATION OF THE INDUSTRY CONCERNED , THE INFORMATION RECEIVED BY THE COMMISSION INDICATES THAT TOTAL IMPORTS OF THE PRODUCTS IN QUESTION , ORIGINATING IN THIRD COUNTRIES , AMOUNTED TO 1 168 TONNES IN 1979 AND TO 927 TONNES IN 1980 ; WHEREAS THE PRICES OF THE PRODUCTS IN QUESTION ORIGINATING IN CZECHOSLOVAKIA ARE APPROXIMATELY 48 % BELOW THE PRICES OF LIKE PRODUCTS MANUFACTURED IN ITALY ; WHEREAS OUTPUT OF LIKE PRODUCTS IN ITALY HAS FALLEN FROM 1 000 TONNES IN 1979 TO 940 TONNES IN 1980 ; WHEREAS THE DOMESTIC INDUSTRY ' S SHARE OF THE HOME MARKET HAS FALLEN FROM 38 % IN 1979 TO 36 % IN 1980 ; WHEREAS NUMBERS OF EMPLOYED IN THE SECTOR CONCERNED HAVE FALLEN FROM 10 200 IN 1979 TO 8 000 IN 1980 ; WHEREAS FURTHER INDIRECT IMPORTS , IN ADDITION TO THOSE ALREADY ADMITTED OR PLANNED , WOULD BE LIKELY TO AGGRAVATE THESE DIFFICULTIES AND JEOPARDIZE THE AIMS OF THE ABOVEMENTIONED COMMERCIAL POLICY MEASURES ; WHEREAS IT IS NOT POSSIBLE TO SET IN MOTION RAPIDLY THE MACHINERY FOR BRINGING ABOUT THE NECESSARY COOPERATION FROM THE OTHER MEMBER STATES ; WHEREAS AUTHORIZATION SHOULD ACCORDINGLY BE GIVEN FOR THE APPLICATION OF PROTECTIVE MEASURES UNDER THE FIRST PARAGRAPH OF ARTICLE 115 , SUBJECT TO THE CONDITIONS LAID DOWN IN DECISION 80/47/EEC , AND IN PARTICULAR ARTICLE 3 THEREOF ; WHEREAS AN APPLICATION FOR IMPORT DOCUMENTS COVERING 16 470 TONNES IS DULY PENDING WITH THE AUTHORITIES OF THE MEMBER STATE HAVING MADE THE REQUEST ; WHEREAS THIS APPLICATION DOES NOT NEED TO BE COVERED BY SUCH AUTHORIZATION , HAS ADOPTED THIS DECISION : ARTICLE 1 THE ITALIAN REPUBLIC IS AUTHORIZED NOT TO APPLY COMMUNITY TREATMENT TO THE PRODUCTS INDICATED BELOW , ORIGINATING IN CZECHOSLOVAKIA AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES IN RESPECT OF WHICH APPLICATIONS FOR IMPORT LICENCES WERE LODGED AFTER 11 MAY 1981 . // // CCT HEADING NO // DESCRIPTION // // ( NIMEXE CODES 54.05-21 , 25 , 31 , 35 , 38 , 51 , 55 , 61 , 68 ) ( CATEGORY 117 ) // WOVEN FABRICS OF FLAX OR OF RAMIE // ARTICLE 2 THIS DECISION SHALL APPLY UNTIL 31 OCTOBER 1981 . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC . DONE AT BRUSSELS , 1 JUNE 1981 . FOR THE COMMISSION WILHELM HAFERKAMP VICE-PRESIDENT